937 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Isaac JOHNSON, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-4111.
United States Court of Appeals, Sixth Circuit.
May 14, 1991.

1
Before KEITH and MILBURN, Circuit Judges, and HILLMAN, District Judge.*

ORDER

2
The petitioner appeals the Benefits Review Board's decision and order affirming an administrative law judge's decision denying his petition for benefits under the Black Lung Benefits Act.  The parties now jointly move to vacate the decision and order of the Benefits Review Board and to remand this case to the Office of Administrative Law Judges for reconsideration of the petitioner's claim.


3
The parties agree that the Department of Labor failed to fulfill its statutory duty to provide the petitioner with a complete pulmonary evaluation addressing all the medical issues pertinent to his claim.  They seek to remand this case to the Office of the Administrative Law Judges in order to re-open the record for additional evidence on the degree of the petitioner's disability.  Upon review and consideration, the court concludes that remand is appropriate in view of the parties' agreement on this matter.


4
It is therefore ORDERED that the joint motion to vacate the decision and order of the Benefits Review Board and to remand this case to the Office of the Administrative Law Judges for reconsideration is granted.



*
 The Honorable Douglas W. Hillman, Senior District Judge for the Western District of Michigan, sitting by designation